joinder agreement to AGREEMENT AND PLAN OF MERGER

THIS JOINDER AGREEMENT TO AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated
as of [_____], 2017, is made by [_________________] (the “Stockholder”), a
stockholder of CannaRegs, Inc., a Delaware corporation (“Company”), and
delivered to MassRoots, Inc., a Delaware corporation (“Parent”).

RECITALS

WHEREAS, on [_____], Company, Parent, MassRoots Legal Technology, Inc., a
Delaware corporation (“Merger Sub”) and Amanda Ostrowitz, an individual acting
solely in her capacity as Stockholder Representative (“Stockholder
Representative”) entered into an Agreement and Plan of Merger (the “Merger
Agreement”);

WHEREAS, pursuant to the Merger Agreement, Merger Sub will be merged with and
into the Company, the Company will survive that merger as a wholly-owned
subsidiary of Parent (the “Merger”), and all Stockholders will receive, in
exchange for such Stockholders’ shares of common stock of the Company,
30,000,000 shares of common stock of Parent distributed pro rata among the
Stockholders, on the terms and subject to the conditions set forth therein; and

WHEREAS, as a condition to closing the Merger, each Stockholder must deliver a
signed copy to Parent of this Agreement, whereby each Stockholder will accept,
ratify and join the terms of the Merger Agreement and make the further
representations to Parent set forth herein, and Parent must acknowledge and
accept each such Agreement.

NOW, THEREFORE, the Stockholder hereby agrees as follows with all parties to the
Merger Agreement:

ARTICLE I
Defined terms

All capitalized terms used but not defined herein shall of the definition given
to such terms in the Merger Agreement.

ARTICLE II
JOINDER

Stockholder hereby irrevocably, absolutely and unconditionally becomes a party
to the Merger Agreement as a Stockholder and agrees to be bound by all the
terms, conditions, covenants, obligations, liabilities and undertakings of each
Stockholder or to which each Stockholder is subject thereunder, all with the
same force and effect as if the Stockholder were a signatory to the Merger
Agreement. Further, the Stockholder hereby agrees and acknowledges that it has
authorized and appointed Stockholder Representative to act on its behalf, as set
forth in Section 11.01 of the Merger Agreement.



 1 

 

ARTICLE III
Representations and warranties of the stockholder

Stockholder hereby represents and warrants to Parent and Merger Sub that the
statements contained below are true and correct as of the date hereof.

Section 3.01           Authorization and Power. Stockholder has the legal
capacity and power to enter into the Merger Agreement. Stockholder has the
requisite power and authority to enter into and perform the Merger Agreement and
to accept the Merger Share Consideration. The execution, delivery and
performance of the Merger Agreement by Stockholder has been duly authorized by
all necessary action, and no further consent or authorization of Stockholder is
required. The Merger Agreement has been duly authorized, executed and delivered
by Stockholder and constitutes, or shall constitute, when executed and
delivered, a valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with the terms hereof.

Section 3.02           Information on Stockholder. Stockholder is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased or acquired securities of United States publicly-owned
companies in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable Stockholder
to utilize the information available concerning Parent to evaluate the merits
and risks of, and to make an informed investment decision with respect to, the
transactions contemplated by the Merger Agreement. Stockholder has the authority
and is duly and legally qualified to acquired and own the Merger Share
Consideration. Stockholder acknowledges that an investment in Parent Common
Stock is highly speculative and Stockholder is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.

Section 3.03           Acquisition of Parent Common Stock. Upon consummation of
the transactions contemplated by the Merger Agreement, Stockholder will acquire
Parent Company Stock, represented by the Merger Share Consideration, for its own
account for investment and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof in violation of the Securities
Act of 1933, as amended, or any applicable state securities law, and has no
direct or indirect arrangement or understandings with any other person or entity
to distribute or regarding the distribution of shares of Parent Common Stock.

Section 3.04           Receipt of Information. Stockholder believes it has
received all the information it considers necessary or appropriate for deciding
whether to enter into the Merger Agreement and to accept the Merger Share
Consideration. Stockholder further represents that through its representatives
it has had an opportunity to ask questions and receive answers concerning Parent
regarding the terms and conditions of the Merger Agreement and the business,
properties and financial condition Parent, and to obtain additional information
reasonably necessary to verify the accuracy of any information furnished to it
or to which it had access.

Section 3.05           Compliance with Securities Act. Stockholder understands
and agrees that the Parent Company Stock, represented by the Merger Share
Consideration, that it will acquire upon consummation of the transactions
contemplated hereby has not been registered under the Securities Act of 1933, as
amended, or any applicable state securities laws by reason of their issuance in
a transaction that does not require registration under the Securities Act of
1933, as amended, and that such securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act of 1933, as
amended, or any applicable state securities laws or is exempt from such
registration.

Section 3.06           Share Legend. Subject to Section 6.08 of the Merger
Agreement, upon consummation of the transactions contemplated by the Merger
Agreement, shares of Parent Company Stock, represented by the Merger Share
Consideration, issued to Stockholder will be restricted, and will bear the
following or similar legend, upon issuance:

 2 

 



THE SECURITIES WHICH ARE REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.

ARTICLE IV
Miscellaneous

Section 4.01           Notices. All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be delivered in
accordance with the Merger Agreement.

Section 4.02           Severability; Headings. The provisions of this Agreement
are independent of and separable from each other. If any provision hereof shall
for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein. The headings in this
Agreement are for reference only and shall not affect the interpretation of this
Agreement.

Section 4.03           Amendment and Modification. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by all
parties to the Merger Agreement, including all Stockholders joined to the Merger
Agreement.

Section 4.04           Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Colorado without giving effect to any choice or
conflict of law provision or rule (whether of the State of Colorado or any other
jurisdiction). The provisions of Section 11.11 of the Merger Agreement are
hereby incorporated by reference as if fully set forth herein.

Section 4.05           Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 3 

 

IN ENTERING INTO THIS AGREEMENT, THE PARTIES ACKNOWLEDGE THAT THEY HAVE RELIED
UPON THE LEGAL ADVICE OF THEIR RESPECTIVE ATTORNEYS, WHO ARE THE ATTORNEYS OF
THEIR OWN CHOOSING, THAT SUCH TERMS ARE FULLY UNDERSTOOD AND VOLUNTARILY
ACCEPTED BY THEM, AND THAT, OTHER THAN THE CONSIDERATION SET FORTH HEREIN, NO
PROMISES OR REPRESENTATIONS OF ANY KIND HAVE BEEN MADE TO THEM BY THE OTHER
PARTY. THE PARTIES REPRESENT AND ACKNOWLEDGE THAT IN EXECUTING THIS AGREEMENT
THEY DID NOT RELY, AND HAVE NOT RELIED, UPON ANY REPRESENTATION OR STATEMENT,
WHETHER ORAL OR WRITTEN, MADE BY THE OTHER PARTY OR BY THAT OTHER PARTY'S
AGENTS, REPRESENTATIVES, OR ATTORNEYS WITH REGARD TO THE SUBJECT MATTER, BASIS,
OR EFFECT OF THIS AGREEMENT OR OTHERWISE. THE PARTIES HEREBY ACKNOWLEDGE THAT
THOMPSON HINE LLP IS COUNSEL TO PARENT AND MERGER SUB, AND HAS NOT REPRESENTED
THE COMPANY OR THE STOCKHOLDER REPRESENTATIVE IN THE NEGOTIATION OF THIS
AGREEMENT, THE ANCILLARY DOCUMENTS, AND THE TRANSACTIONS CONTEMPLATED THEREBY.

IN WITNESS WHEREOF, the undersigned Stockholder has caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

STOCKHOLDER:

(“Shares” indicates the number of shares of common stock of CannaRegs, Inc. held
by Stockholder)

 

 

 

By:

Name:

Shares:

Date:

 

 

AGREED TO AND ACCEPTED:

 

MASSROOTS, INC.

 

 

By:

Name:       Isaac Dietrich

Title:        Chief Executive Officer

 

 

MASSROOTS LEGAL TECHNOLOGY, INC.

 

 

By:

Name:       Isaac Dietrich

Title:       Authorized Representative



 4 

